DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/01/2022 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In ln 10, Claim 17 recites each of said first body portion.  It is not clear how many first body portion are required by the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean at least one first body portions.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1554635 hereinafter Matsushita in view of Cain et al. (US 2020/0094454) hereinafter Cain and Filipp et al. (US 2007/0264474) hereinafter Filipp.
Regarding claim 17, Matsushita teaches:
A method of in-mold assembly of an active aero system (p1, ln 91), comprising:
providing a tool operable for forming predetermined geometrical features at a plurality of rotational joints (Fig 3-4; p1, ln 73-74);
providing at least one first shot of molten material forming at least one first body portion (Fig 3: frame 11; p2, ln 2-7);
providing at least one second shot of molten material that is a different material than the first shot (Fig 4; p2, ln 13-19), forming a plurality of second body portions (Fig 1, 4: blades 13), said first and second shot of materials coming into contact and forming a boundary having predetermined edge break geometry at the boundary of each of said at least one first body portion and plurality of second portions (Fig 4-5; p2, ln 13-31);
pressing said at least one first body portion and said plurality of second body portions together forming a single component (Fig 4; p 2, ln 13-31; the molten PP is injected under pressure into the closed mold cavities 19, i.e., pressing shafts 14 of the louvres 13 against frame 11 such that “there is no clearance between each stub shaft 14 and its corresponding hole wall” forming frame 11 with integral louvres 13).
Matsushita does not teach providing a rotary tool.
In the same field of endeavor regarding injection molding, Cain teaches a rotary injection molding tool for the motivation of allowing simultaneous injection, cooling, and ejection of plastic parts [0026, 0120].
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the tool as taught by Matsushita with the rotary injection molding tool as taught by Cain in order to allow simultaneous injection, cooling, and ejection of plastic parts.
Matsushita does not explicitly recite said first and second shot of materials coming into contact while molten.
In the same field of endeavor regarding injection molding, Filipp teaches bringing a first and second material into contact with each other while the second material is completely molten and the first material is not fully hardened, i.e., partially molten, for the motivation of reducing overall cycle time to increase productivity and lower manufacturing costs ([0027-0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Matsushita to have the first and second shots come into contact while molten as taught by Filipp in order to reduce overall cycle time to increase productivity and lower manufacturing costs.
Regarding claim 18, Matsushita in view of Cain and Filipp teaches the method of claim 17.
Matsushita further teaches wherein each of said predetermined edge break geometry boundaries is operable to allow each edge break boundary where said first and second body portions meet to the bond to permit each of said plurality of second body portions to press inside the first body portion and allow the assembled plurality of second body portions to rotate relative to the first body portion (Fig 4; p 2, ln 13-31; the molten PP is injected under pressure into the closed mold cavities 19, i.e., pressing shafts 14 of the louvres 13 against frame 11 such that “there is no clearance between each stub shaft 14 and its corresponding hole wall” forming frame 11 with integral louvres 13).
Regarding claim 19, Matsushita in view of Cain and Filipp teaches the method of claim 17.
Matsushita further teaches providing a plurality of bearing surfaces each defining an opening in said the first body portion and pressing a respective rotational member of each of said plurality of second body portions into said opening, respectively, providing a rotational joint with each of said plurality of rotational members and said bearing surfaces, respectively (Fig 4: hole 12, stub shaft 14; p 2, ln 13-31).
Regarding claim 20, Matsushita in view of Cain and Filipp teaches the method of claim 17.
Matsushita further teaches wherein said at least one first body portion is a frame (frame 11) and each of said second body portions is a vane pivot (blade 13), and further comprising joining each vane pivot during injection molding to said frame with break away geometry (Fig 4; p 2, ln 13-31).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach edge break geometry for forming a plurality of rotational joints.  Applicant argues that Matsushita teaches an outer component at least partially surrounding the inner component and the two components being slidable relative to each other.  However, the examiner notes that Matsushita further teaches, as cited in the above rejection, “forming the stub shafts integral with holes 12.  At this stage there is no clearance between each stub shaft 14 and its corresponding hole wall” (col 2, ln 18-21).  Further the “ABS and PP components (stub shafts and hole wall materials) separate as they progressively cool until a clearance develops between stub shaft 14 and the hole wall 12 and accordingly the sub shaft can freely rotate in the hole 12” (col 2, ln 27-31).  Matsushita further teaches a mold for performing the above process.
Applicant appears to be arguing that the process of Matsushita does not form an edge break geometry.  However, since applicant has not provided any special definitions or disavowal of scope, under the scope of broadest reasonable interpretation, forming an integral component that is then separated as described in Matsushita falls under the scope of forming edge break geometry.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743